DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “water, … cold water and warm water.”  Initially, it is unclear how “water” might be distinguished from warm or cold water.  Further, as “warm” and “cold” definitions could vary greatly, these terms lack definiteness.  

Claim Rejections - 35 USC §§ 102, 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porter et al. (US Patent Number 9637193).
Regarding claim 1, Porter discloses a fluid fillable cushioning device comprising: an enclosure (12) comprising a top wall and a bottom wall; a cavity (within) defined by the enclosure; a threaded inlet (at 44) in the enclosure connected to the cavity, the cavity further defined by the threaded inlet; and a fastening mechanism (at 30, including 34, 38, 39, 84, etc.) extending from the enclosure, the fastening mechanism configured to fasten the cushioning device to a seat (36 for instance).  
Regarding claim 3, Porter further discloses the fluid is selected from the group comprising of water, alcohol, cold water and warm water (at least water is disclosed).  
Regarding claim 4, Porter further discloses the cushioning device includes one or more of Neoprene, natural rubber, synthetic rubber or a ultra-violet (UV) resistant material (at least “rubber” is disclosed, which would be viewed as necessarily natural or synthetic).
Claim(s) 2, 5, 6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Porter.  
Regarding claim 2, Porter discloses a device as explained above and further discloses one or more pieces of foam in the cavity (expanded polystyrene beads are viewed as at least broadly meeting the “foam” limitation).  Note that even if this material were not considered “foam,” a wide range of materials within cavities are known in the art (see for example US 9493204 to Baruzzo showing a foam insert 28 within a cavity 20) and as changes in material require only routine skill in the art, it would have been obvious to one of ordinary skill in the art to provide the material as claimed based on normal variation to improve fit, comfort, or support for various users.
Regarding claims 5 and 6, Porter discloses a device as explained above and further discloses the fastening mechanism comprises a plurality of straps (including 34, 84) configured to lock to a seat on which the cushioning device is placed, securing the cushioning device to the seat, wherein each of the straps comprises at least one hole which overlaps with the at least one hole of the opposing strap (see figures) but may not clearly disclose the strap positioning as claimed.  However, as changes in arrangement of components require only routine skill in the art, it would have been obvious to one of ordinary skill in the art to provide the arrangement as claimed based on normal variation to improve security, comfort, or support for various users.
Regarding claim 9, Porter further discloses a device as explained above and further discloses a threaded cap configured to engage with the threaded inlet, and configured to removably seal the cavity (the arrangement at 44, including 110 is viewed as meeting these limitations).  While the figures appear to show threads as claimed and this would be conventional valve construction, Porter may not be explicit about the cap threads themselves.  However, as duplication and rearrangement of components require only routine skill in the art, it would have been obvious to one of ordinary skill in the art to provide the threads as claimed (as taught in the other threaded valve components for instance) based on normal variation to improve security, comfort, or convenience for various users.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of Wyner et al. (US Patent Number 7448676).  Porter further discloses a device as explained above but does not disclose a hook and loop fastening mechanism or a side wall arrangement as claimed.  Wyner discloses a related device including the use of hook and loop (see at least the second full paragraph of column 11) as a stretch-fit (it would at least be capable of such) side wall extending from a center line away from a top, the side wall comprising at least of holes or tubing to receive threads (the drawstring at 114 for instance), the threads configured to tighten the side wall to a seat on which the device is placed, securing the device to the seat (this is the general arrangement).  Accordingly, it would have been obvious to one of ordinary skill in the art to provide hook and loop fastening or a side wall arrangement as claimed as this could provide simple and effective means of securing components to improve user security, comfort, or convenience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636